 

 

 

 

 

TERMINATION AND RELEASE



 

This Termination and Release ("Release") is entered into on this 1st of August,
2001 by and between Chesapeake Corporation ("Company") and the employee signing
below ("Employee"). In consideration of the mutual promises and other
consideration described in the Chesapeake Corporation Voluntary Separation
Program for Eligible Salaried Employees Agreement and General Release, which
Employee has executed, Company and Employee agree as follows:

1. Upon the signing of this Release by Company and Employee, the Executive
Employment Agreement dated September 13, 1999 ("Agreement") is terminated, and
each of the parties thereto shall be deemed to have released and discharged the
other from all obligations and liabilities under the Agreement.

2. By signing this Release, Company and Employee acknowledge that they
understand it and agree to its terms.

 

 

 

 

 

 

/s/ John F. Gillespie                             

 

/s/ Thomas A. Smith                    

Chesapeake Corporation

           

BY:

John F. Gillespie

 

Thomas A. Smith

       

TITLE:

Senior Vice President -

 

Vice President - Human Resources

 

Human Resources &

     

& Organizational Development

 

Vice President - Human Resources

               

 

 

 